^Po^
                                       OFFICIAL BUSINESS
                                       STATE OF TEXAS
                                       PENALTY FOR
                                                                                   02 1R         $
                                       PRIVATE USE                                 0006557458    DEC 1 6 2014
P.O. BOX 12308, CAPITOL STATION
                                                                                   MAILED FROM ZIPCODE 78701
    AUSTIN, TEXAS 78711




                                  RE: WRs73,420s07

                                  LESLIE FOSTER
                                  SEGOVIA UNIT s TDC #1733647
                                  1201 E. CIE
                                                UT XT F         7 5 0   DEI                0 012/23/14
                                  EDINBURG                                                                      :H
                                                              RETURN TQ SENDER
                                                      \QY "v'H'L 1 VH'R'AB LE "AS "A.D.DF'E S'~E'D


                                                BC:    7871123S808            *0434s05142s23s42
                                                       'MiWlW^iihu#rti                                          tt